SNYDER, Judge.
Lois A. Cassinger appeals from a judgment in a dissolution of marriage action awarding Arthur Eugene Cassinger custody of the couple’s three unemancipated minor children. Appellant claims the trial court abused its discretion in awarding custody to *62respondent father. This court finds there was no abuse of discretion and affirms the judgment.
The parties married on October 5, 1953 and separated on February 2, 1981. The family home was in Foley, Missouri. Six children were born of the marriage. At the time of trial three of the children, Robert Kevin, then age 16, Phillip, then age 14, and Richard, then age 3, remained unemanci-pated minors. The trial court awarded custody of these children to the respondent father and it is from this portion of the judgment only that the wife appeals.
Each party testified to acts of misconduct of the other to show parental unfitness. It is unnecessary to relate this evidence. A thorough study of the transcript and the briefs of the parties convinces this court that the custody judgment was supported by substantial evidence and was not against the weight of the evidence. There was no error in the declaration or application of the law. Murphy v. Carron, 536 S.W.2d 30, 32[1 — 3] (Mo. banc 1976).
An extended opinion would have no prec-edential value. The judgment is affirmed in compliance with Rule 84.16(b).
CRIST, P. J., and REINHARD, J., concur.